                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
HERBERT EVANS,                 :
                               :
          Petitioner,          :    Civ. No. 18-3505 (NLH)
                               :
     v.                        :    OPINION
                               :
WARDEN DAVID ORTIZ,            :
                               :
          Respondent.          :
______________________________:

APPEARANCES:
Herbert Evans, No. 39557-007
FCI Ft. Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Ft. Dix, NJ 08640
     Petitioner Pro se

Anne B. Taylor
Office of the United States Attorney
401 Market St.
P.O. Box 2098
Camden, NJ 08101
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Herbert Evans (“Petitioner”), a prisoner

presently incarcerated at the Federal Correctional Institution

at Fort Dix in Fort Dix, New Jersey, has filed a Petition for a

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (the

“Petition”).   ECF No. 1.   Petitioner alleges that he is being

held wrongfully after being arrested for a violation of his

supervised release because the U.S. Parole Commission does not

have jurisdiction over him and the Parole Commission’s
imposition of a term of imprisonment and further supervised

release for the violation is unlawful.     See ECF No. 1.    By order

of Court, Respondent filed an Answer to the Petition (the

“Answer”).    ECF No. 13.   The Petition is now ripe for

disposition.    For the reasons stated below, the Petition will be

denied.

I. BACKGROUND

     In 2007, Petitioner was convicted after a jury trial of

aggravated assault while armed in violation of D.C. Code §§ 22–

404.01, 22–4502.     See Evans v. United States, 12 A.3d 1 (D.C.

App. 2011).    On August 24, 2007, the Superior Court for the

District of Columbia sentenced Petitioner to eighty-four months

in prison with five years of supervised release.     Id.    See ECF

No. 1 at 6-7.    Petitioner completed his prison sentence on

October 28, 2012, and began his five-year period of supervised

release.   See ECF No. 13 at 3.    About six weeks later, on

December 5, 2012, the Parole Commission issued a Notice of

Action requiring Petitioner to participate in a drug aftercare

program, a mental health program, and an anger management

program.   See id.

     While Petitioner was still on supervised release, a warrant

was issued for his arrest on July 8, 2016 for (1) the use of

dangerous and habit-forming drugs; (2) a violation of special
                                   2
condition of drug aftercare; (3) the failure to submit to drug

testing; and (4) assault.    See id.   On July 12, 2016, Petitioner

was arrested pursuant to that warrant.    See id.

     The Parole Commission held Petitioner’s revocation hearing

on September 14, 2016.   See id.   The hearing examiner

recommended that the Parole Commission find that Petitioner had

violated his supervised release by: (1) using dangerous and

habit forming drugs; (2) violating the special condition of his

supervised release to attend mental health treatment as directed

by his supervising officer; (3) failing to submit to drug

testing as directed; and (4) committing assault.     Id.   The

Parole Commission issued a Notice of Action in which it revoked

Petitioner’s supervised release and ordered him to serve thirty-

six months in prison followed by twenty-four months of

supervised release.   Id.   See ECF No. 1 at 6.   The Notice of

Action stated that the Parole Commission determined imprisonment

for an amount of time above the otherwise applicable guideline

range was appropriate because Petitioner is:

          [A] more serious risk than indicated by the guidelines
          in that [Petitioner has] committed a new assault while
          on supervision for Aggravated Assault While Armed, in
          which [Petitioner] stabbed [his] victim multiple time
          in the back. Additionally, [Petitioner has] exhibited
          documented instances of aggressive, disruptive,
          hostile, and/or threatening behavior during this
          period of supervision and [Petitioner has] other prior
          convictions for Aggravated Assault and Assault. The
                                   3
           Commission finds this pattern of violent behavior and
           aggressive behavior creates an unacceptable risk to
           public safety and [Petitioner’s] continued
           incarceration, above the guidelines, is necessary to
           protect the community.

ECF No. 13 at 4-5.

      Petitioner appealed the Parole Commission’s decision on

January 13, 2017.    See id. at 5.       The Parole Commission’s

National Appeals Board reviewed Petitioner’s administrative

appeal and denied the appeal on April 7, 2017.         See id.

      Petitioner filed this Petition in the U.S. District Court

for the District of Columbia on November 16, 2017.         ECF No. 1.

Respondent moved to transfer the action to this District because

Petitioner is imprisoned at FCI Fort Dix, ECF No. 8, and that

motion was granted on February 20, 2018, ECF No. 9.         Respondent

filed an Answer.    ECF No. 13.   Petitioner has filed various

letters that address some arguments in reply.        ECF Nos. 14, 15,

17.

II. DISCUSSION

      A petition for writ of habeas corpus brought pursuant to 28

U.S.C. § 2241 is the proper way in which a federal prisoner may

challenge parole proceedings, including the revocation of parole

and the execution of the sentence post-revocation.         See Callwood

v. Enos, 230 F.3d 627, 632 (3d Cir. 2000); United States v.

Kennedy, 851 F.2d 689, 690 (3d Cir. 1988) (“A challenge to the

                                     4
Parole Commission’s execution of a sentence is properly raised

in a habeas petition under 28 U.S.C.A. § 2241.”); Alston v.

Stewart, No. 17-cv-1339, 2018 WL 1069360, at *6 (D. Md. Feb. 27,

2018) (“Numerous courts have treated § 2241 as the appropriate

vehicle for individuals who, like Petitioner, are D.C. Code

offenders challenging the decision of the USPC to revoke their

supervised release or parole.”); Johnson v. Samuels, No. 06-cv-

2233, 2007 WL 1575076, at *1-2 (D.N.J. May 30, 2007) (§ 2241

petition proper way in which a federal prisoner convicted

pursuant to the D.C. Code may challenge the revocation of

parole); Noble v. United States Parole Comm'n, 887 F. Supp. 11,

12 (D.D.C. 1995).    Therefore, this Petition is properly brought

under 28 U.S.C. § 2241.

       In the Petition, the Petitioner raises three grounds for

relief.    First, Petitioner argues that the Parole Commission

lacks authority over him and thus he is being held wrongfully.

See ECF No. 1 at 14.    As part of this argument, Petitioner

contends that the Parole Commission is violating separation of

powers by usurping the Superior Court’s authority to sentence

him.    Second, Petitioner argues that because forty-four months

of his sixty-month period of supervised release had elapsed

before the Parole Commission issued a warrant for his arrest and

revoked his supervised release, the Parole Commission could only
                                  5
impose “15-16 months” of imprisonment, i.e. the remainder of his

original term of supervised release.   See ECF No. 1 at 6.

Finally, Petitioner references the Ex Post Facto clause and

intimates that the term of imprisonment and further supervised

release he received after his supervised release was revoked

somehow violates this clause.   See id.   Petitioner does not

challenge the basis for the revocation of his parole.

     Petitioner was sentenced, imprisoned, and on supervised

release under the District of Columbia Code.    The Parole

Commission “assumed the responsibility of making parole release

decisions for all eligible District of Columbia Code felony

offenders on August 5, 1998 pursuant to [the National Capital

Revitalization and Self-Government Improvement Act of 1997,

Public Law No. 105-33, § 11231(a)(1), 111 Stat. 712, 745

(effective Aug. 5, 1998), D.C. Code § 24-1231,] and D.C. Code §

24-209.” Muhammad v. Mendez, 200 F. Supp. 2d 466, 469–70 (M.D.

Pa. 2002).   “Effective August 5, 2000, the Commission was given

the remaining responsibilities of the former D.C. Board of

Parole regarding the supervision of parolees and the revocation

of parole for release violations.”   Id. at 470, n.4 (citing §

11231(a)(2) of the Act, codified at D.C. Code § 24-1231(a)(2)).

The Revitalization Act gives the Parole Commission the same

authority over the terms, conditions, and revocation of
                                 6
supervised release as is vested in the U.S. District Courts by

18 U.S.C. § 3583.   See D.C. Code § 24-403.01(b)(6).   The Bureau

of Prisons thus assumed the responsibility of incarcerating

offenders convicted in the Superior Court for the District of

Columbia.   See Public Law No. 105–33, §§ 1100–1723, 111 Stat.

251, 712–87 (1997).

     Petitioner’s commission of the offense, his conviction, and

his sentencing all occurred at times when a District of Columbia

“offender shall be subject to the authority of the United States

Parole Commission.”   D.C. Code § 24-133(c)(2).   See also D.C.

Code § 403.01(b)(6) (“Offenders on supervised release shall be

subject to the authority of the United States Parole Commission

until completion of the term of supervised release.).    Under the

terms of the National Capital Revitalization and Self-Government

Improvement Act of 1997, the Parole Commission has the authority

to determine the conditions of supervised release for Petitioner

and to decide whether his supervised release should be revoked

for violation of his conditions of release.   See also Zanini v.

Williamson, No. 06-0982, 2008 WL 4861512 (M.D. Pa. Oct. 30,

2008) (discussing the Parole Commission’s authority over

District of Columbia offenders subject to supervised release).

Thus, there is no merit to Petitioner’s argument that the Parole

Commission somehow lacks jurisdiction or authority over him or
                                 7
the terms and revocation of his supervised release.

     Petitioner also argues that the delegation of such

authority to the Parole Commission infringes on the separation

of powers in that the Parole Commission has usurped the

sentencing function of the Superior Court of the District of

Columbia.   Petitioner is incorrect.   The Parole Commission’s

exercise of authority to revoke Petitioner’s supervised release

and impose terms of imprisonment and further supervised release

does not violate the separation of powers doctrine.    The Parole

Commission’s actions are authorized by the Revitalization Act

and D.C. Code, as discussed above.     This authority confers upon

the Parole Commission the power to supervise Petitioner while on

release, revoke Petitioner’s supervised release, and impose upon

him terms of imprisonment or supervised release following

revocation.   See Taylor v. U.S. Parole Comm’n, 860 F. Supp. 2d

13, 16 (D.D.C. 2012) (the Parole Commission “has the authority

both to revoke supervised release and return a releasee to

custody, as well as to impose a new term of supervised release

following his release from custody.”).

     The Parole Commission possesses authority over the

execution of a judicially imposed sentence including parole and

supervised release, and its proceedings are separate

administrative matters at which the offender “[d]oes not possess
                                 8
the same rights as a criminal defendant at trial” and are not

part of the original criminal proceedings.   See Smallwood v.

U.S. Parole Comm’n, 777 F. Supp. 2d 150 (D.D.C. 2011) (quoting

Maddox v. Elzie, 238 F.3d 437, 445 (D.C. Cir. 2001) and citing

Morrissey v. Brewer, 408 U.S. 471, 480 (1972)).   The Parole

Commission’s exercise of its authority over persons such as

Petitioner does not usurp the judicial function or offend the

doctrine of separation of powers.   See, e.g., Rahim v. U.S.

Parole Comm’n, 77 F. Supp. 3d 140, 145 (D.D.C. 2015); Morrison

v. U.S. Parole Comm'n, 68 F. Supp. 3d 92, 94–95 (D.D.C. 2014);

Taylor, 860 F. Supp. 2d at 16; Smallwood, 777 F. Supp. 2d at 150

(collecting cases); Leach v. U.S. Parole Comm’n, 552 F. Supp. 2d

250, 251 (D.D.C. 2007); Taylor v. Hollingsworth, No. 07-cv-970,

2007 WL 5614097, at *2 (D. Md. Oct. 9, 2007), aff’d 280 F. App’x

294 (4th Cir. 2008) (“The Commission does not exercise a

judicial function and its decisions do not violate the

separation of powers.”).

     As to Petitioner’s next argument regarding the length of

his term of imprisonment and period of supervised release

resulting from his violation, the terms imposed by the Parole

Commission conform to the laws applicable to Petitioner.    Under

the D.C. Code, the sentence for a violation of supervised

release depends on the underlying conviction.   All offenses
                                9
classified as class A felonies permit the Parole Commission to

impose up to five years of imprisonment at the first revocation

of supervised release.    See D.C. Code § 24–403.01(b)(7); see

also 28 C.F.R. § 2.219(a)(1).    Petitioner’s conviction for armed

aggravated assault violated D.C. Code § 22–4502, which is a

class A felony.    See Evans, 12 A.3d at 3 n.1; see also D.C. Code

§ 22–4502(a)(4) (2001) (“For purposes of imprisonment following

revocation of release authorized by § 24-403.01(b)(7), the

offenses defined by this section are Class A felonies.”).

Consequently, the Parole Commission could have imposed a total

term of imprisonment of five years for Petitioner’s violation of

supervised release.    Instead, it only imposed a thirty-six month

term of imprisonment followed by a twenty-four month term of

supervised release.    Such terms are within those authorized by

law.

       In addition, “[t]he maximum authorized length of such

further term of supervised release shall be the original maximum

term of supervised release that the sentencing court was

authorized to impose for the offense of conviction, less the

term of imprisonment imposed by the [Parole Commission] upon

revocation of supervised release.”    28 C.F.R. § 2.219(b)(2).

The Parole Commission’s terms also conform to this requirement.

Petitioner’s conviction for aggravated assault while armed in
                                 10
violation of D.C. Code §§ 22–404.01, –4502 (2001), carried a

maximum prison sentence of thirty years.     See D.C. Code § 22-

4502.   Because the maximum sentence for Petitioner’s conviction

was more than twenty-five years, the maximum authorized term of

supervised release was five years.     See D.C. Code § 24–

403.01(b)(2)(A) (2001); see also 28 C.F.R. § 2.219(b)(2)(i).

     Here, the Parole Commission revoked Petitioner’s supervised

release and ordered that he serve thirty-six months in prison

followed by twenty-four months on supervised release.     The

Parole Commission’s decision imposes both prison time and a new

period of supervised release for a total combined sentence of

sixty months, which complies with the District of Columbia Code

and the Parole Commission’s regulations.     See id.; see also D.C.

Code § 24–403.01 (2001); 28 C.F.R. § 2.219.     Based on the

foregoing, the Parole Commission acted within its statutory

authority when it imposed a thirty-six month sentence of

imprisonment followed by a twenty-four month term of supervised

release for Petitioner’s violation of his supervised release,

and the Petition will be denied.     See, e.g., Brice v. U.S.

Parole Comm’n, No. 10-hc-2270, 2011 WL 2746127, *2 (W.D.N.C.

July 13, 2011) (holding that Parole Commission acted within its

authority in issuing terms of imprisonment and supervised

release after supervised release was revoked because the terms
                                11
complied with D.C. Code. § 24-403.01(b)(7)).

     Petitioner’s argument that the Parole Commission could only

impose fifteen to sixteen months of imprisonment or supervised

release at revocation also lacks merit.     In support of his

argument, Petitioner cites D.C. Code § 24-221.03(a), entitled

“Jail time; parole,” which provides:

          Every person shall be given credit on the maximum and
          the minimum term of imprisonment for time spent in
          custody, or on parole in accordance with § 24-406
          [outlining procedure after revocation of parole], as a
          result of the offense for which the sentence was
          imposed. When entering the final order in any case,
          the court shall provide that the person be given
          credit for the time spent in custody, or on parole in
          accordance with § 24-406, as a result of the offense
          for which sentence was imposed.

Petitioner cites this statute for the proposition that “a

parolee is now given credit for all time served on supervised

release upon revocation when that person’s sentence is

recomputed.”    ECF No. 1 at 7.   That statute, however, would only

apply to revocations of parole, not supervised release, which is

explicitly governed by D.C. Code § 24-403.01.    See Taylor v.

Norton, No. 05-cv-1634, 2006 WL 1071517, at *1 n.5 (D.D.C. April

21, 2006) (“Petitioner is serving a term of supervised release,

not parole.    All of his arguments regarding parole, parole

revocation . . . credit for “street time” and the Parole

Commission's authority with respect District of Columbia


                                  12
parolees are irrelevant as they do not apply to him.”).

     Finally, to the extent that Petitioner’s reference to the

Ex Post Facto Clause in the Petition could be seen to raise an

Ex Post Facto Clause argument, there would be no merit to such

an argument.   The Ex Post Facto Clause prohibits retroactive

application of a law which increases the punishment for a crime

that an individual has already committed.   Collins v.

Youngblood, 497 U.S. 37, 42 (1990)).   See U.S. Const. Art. I, §

9 (“No . . . ex post facto Law shall be passed.”).   “One

function of the Ex Post Facto Clause is to bar enactments, which

by retroactive operation, increase the punishment for a crime

after its commission.” Garner v. Jones, 529 U.S. 244, 249 (2000)

(citations omitted).   To be successful, a petitioner first must

show that there has been a change in law or policy that was

given retrospective effect.   Shaffer v. Meyers, 163 F. App’x.

111, 113 (3d Cir. 2006).

     Here, Petitioner has failed to meet his initial burden.

Petitioner has not demonstrated that D.C. Code § 24–403.01, the

relevant statutory provision that governs supervised release and

the revocation of supervised release for D.C. Code offenders,

has been retrospectively applied to him by the Parole

Commission.    The applicable provisions of section 24–403.01 were

enacted well before the Petitioner's offense in 2007 and
                                 13
subsequent supervised release revocation in 2016, and the Court

can discern no retroactive application of them to Petitioner.

The Petition will be denied.

IV. CERTIFICATE OF APPEALABILITY

     Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice

or judge issues a certificate of appealability, an appeal may

not be taken from a “final order in a habeas corpus proceeding

in which the detention complained of arises out of process

issued by a State court.”   “‘[A] court of the District [of

Columbia] is a state court for purposes of section 2253(c),’ and

thus ‘a prisoner arrested or convicted pursuant to process or

judgment of the courts of the District must obtain a COA.’”

Wilson v. U.S. Parole Comm’n, 652 F.3d 348, 351-52 (3d Cir.

2011) (quoting Madley v. U.S. Parole Comm'n, 278 F.3d 1306,

1308, 1310 (D.C. Cir. 2002)).

     A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).   “A petitioner

satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed

further.”   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
                                14
     Here, Petitioner has failed to make a substantial showing

of the denial of a constitutional right.   Thus, no certificate

of appealability shall issue.

V.   CONCLUSION

     For the above reasons, the Petition for Writ of Habeas

Corpus pursuant to § 2241, ECF No. 1, will be denied and a

certificate of appealability shall not issue.   An appropriate

Order follows.



Dated: October 29, 2018                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                15
